SECTION EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Innova Pure Water, Inc. (the Company), on Form 10-QSB for the three and six months ended December 31, 2005, I hereby certify solely for the purpose of complying with 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The quarterly report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the quarterly report fairly presents, in all materials respects, the financial condition and results of operations of the Company. Date: February20, 2006. /s/ David L. Zich Print Name: David L. Zich Title: Chief Executive Officer /s/ Jim R. Davisson PrintName: Jim R. Davisson Title: ChiefFinancialOfficerand PrincipalAccountingOfficer
